UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6239


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDDIE L. D. MORGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cr-00288-JRS-1)


Submitted:   April 24, 2012                   Decided:   May 24, 2012


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie L. D. Morgan, Appellant Pro Se. Brandon Michael Santos,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Freddie    L.     D.    Morgan      appeals       the    district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                                  The

foregoing provision permits modification of a defendant’s term

of imprisonment when such term is “based on a sentencing range

that     has     subsequently           been       lowered       by      the     Sentencing

Commission,”       in    accordance           with    the    Commission’s        statutory

authority to review and revise the Sentencing Guidelines.                                See

id. (citing 28 U.S.C. § 994(o)).                      Morgan’s sentence, however,

was not based on the Guidelines, but was instead premised on 21

U.S.C. § 841(b)(1)(B)(iii),               in    conformance        with    the   mandatory

minimum term of imprisonment therein prescribed at the time he

committed the offenses of conviction.                       Prior to Morgan’s trial

and    sentencing,       § 841    was    amended       to    increase      the   threshold

quantity    of    certain      controlled          substances      triggering      specific

mandatory minimums, yet Morgan pursued no appeal.

               Section 3582,          which     by    its    terms       is    limited   to

modification      of     Guidelines      sentences,         is    not    the   appropriate

vehicle to seek relief from a mandatory minimum sentence imposed

by statute.       See United States v. Munn, 595 F.3d 183, 187 (4th

Cir. 2010) (“[A] defendant who was convicted of a crack offense

but sentenced pursuant to a mandatory statutory minimum sentence

is ineligible for a reduction under § 3582(c)(2).”) (citation

omitted).       Accordingly, we affirm the district court’s denial of

                                               2
relief.     United States v. Morgan, No. 3:10-cr-00288-JRS-1 (E.D.

Va. Jan. 20, 2012).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       3